DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-6 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Kaneko (US20180264949A1).
Kaneko discloses to generate electric braking force with respect to a wheel. A friction-braking apparatus is made to generate friction-braking force with respect to the wheel. A target braking force calculation unit calculates target braking force. A braking control unit generates braking force of the difference of braking force which generates with the friction-braking apparatus, and the target braking force with the regenerative-braking apparatus.
In regards to claim 1, Kaneko either individually or in combination with other prior art fails to teach or render obvious an electronic control unit configured to: acquire a front wheel acceleration of said front wheels based on said signal obtained by said wheel speed sensors; acquire a required brake force based on said signal obtained by said brake pedal operation amount sensor; distribute said required brake force to a target regeneration brake force, a target front wheel friction brake force, and a target rear wheel friction brake force; and make said regeneration brake device apply said regeneration brake force that is equal to said target regeneration brake force to said front wheels, make said friction brake device apply said front wheel friction brake force that is equal to said target front wheel friction brake force to said front wheels, and make said friction brake device apply said rear wheel friction brake force that is equal to said target rear wheel friction brake force to said rear wheels, wherein, in a case where said required brake force is equal to or smaller than a maximum regeneration brake force which said regeneration brake device can apply to said front wheels, said electronic control unit is configured to: allocate all of said required brake force to said target regeneration brake force; and perform brake force decreasing control to decrease said target regeneration brake force by a first predetermined amount without varying said target front wheel friction brake force and said target rear wheel friction brake force, at a first time point at which said front wheel acceleration varies from a value larger than a first acceleration threshold that is a negative value to a value equal to or smaller than said first acceleration threshold while all of said required brake force is being allocated to said target regeneration brake force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662